Citation Nr: 0902551	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  00-07 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had Recognized Guerrilla service from January 
1945 to October 1945 and Regular Philippine Army service from 
November 1945 to June 1946.  The veteran died in June 1997.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied service 
connection for the cause of the veteran's death.

The appellant testified before a hearing officer at the RO in 
September 2000.  A transcript of that hearing has been made 
part of the claims file.

The Board first considered the appellant's appeal in June 
2004.  At that time, the Board denied the claim for service 
connection for the cause of death.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2007, the Court granted 
a joint motion for remand and vacated the June 2004 decision, 
finding that VA had not fully assisted the appellant in the 
development of her theory of the claim.  The Court further 
found that, upon remand, a medical opinion regarding the 
cause of the veteran's death should be obtained.  The Board 
remanded the claim in September 2007 in order to effectuate 
the Court's order.  As explained below, however, the remand 
instructions were not fully complied with.  Accordingly, this 
appeal must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

As noted above, this case was remanded in September 2007 to 
effectuate a Court order issued in June 2007.  The Board 
directed that the appellant be provided appropriate notice on 
how to substantiate a claim for service connection for the 
cause of the veteran's death, to include as secondary to 
service-connected disabilities.  The RO was also ordered to 
obtain a medical opinion to determine whether there was a 
causal relationship between the veteran's cause of death and 
service or any of his service-connected disabilities.  While 
a medical opinion was obtained, notice compliant with the 
Board's instruction was not issued, and the case must, 
unfortunately, be remanded again.  It is pertinent to note 
that a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
all of the Board's remand order.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Court determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

The appellant has not been provided notice as to how to 
establish service connection for the cause of the veteran's 
death as secondary to his service-connected disabilities 
(residuals of gunshot wounds to the right arm and right side 
of the face).  The requirements of Hupp have not been met, to 
include providing a listing of the veteran's service-
connected disabilities in a VA letter to the appellant.  See 
Stegall, supra; Hupp, supra.  Regarding the question of 
whether any of the veteran's service-connected disabilities 
caused or materially contributed to the cause of the 
veteran's death, the Board notes that under 38 C.F.R. § 
3.310, service connection may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury and secondary service connection may be 
found where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 
3.310, effective October 10, 2006, was enacted (see 71 Fed. 
Reg. 52744 (2006)), which essentially codified Allen by 
adding language that requires that a baseline level of 
severity of the nonservice- connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.  38 C.F.R. § 3.310(a).  

In view of the foregoing, to include the June 2007 Court 
Order noted above, this appeal is REMANDED for the following 
action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the appellant an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

This VCAA letter must include an 
explanation as to the information or 
evidence needed to establish a claim 
for service connection, as outlined by 
the Court in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  The letter 
must specifically include : (1) a 
statement of the conditions for which 
the veteran was service-connected at 
the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
veteran's cause of death based on the 
previously service-connected 
disabilities; and (3) an explanation of 
the evidence and information required 
to substantiate a claim for the 
veteran's cause of death claim based on 
a condition not yet service-connected.

The RO's attention is directed to 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to her claim of entitlement to service 
connection for the cause of the veteran's 
death of the impact of the notification 
requirements on the claim, to include 
addressing her theory that an abscess 
associated with the veteran's service-
connected residuals of a gunshot wound of 
the right arm, with Muscle Groups III and 
V involvement, caused or aggravated his 
fatal heart attack or underlying heart 
disease.  

2.  Following the above notification, the 
claim should be re-adjudicated.  Should 
the appellant provide any evidence in 
response to the notice, such evidence must 
be considered before an adjudication is 
made.  If the decision is unfavorable, the 
claim should be returned to the Board for 
final adjudication after issuance of an 
appropriate supplemental statement of the 
case.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F.  WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




